Name: 82/292/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Packard - Tri-Carb Spectrometer, model 3255-01', may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electrical and nuclear industries;  tariff policy;  natural and applied sciences
 Date Published: 1982-05-13

 Avis juridique important|31982D029282/292/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Packard - Tri-Carb Spectrometer, model 3255-01', may not be imported free of Common Customs Tariff duties Official Journal L 131 , 13/05/1982 P. 0031 - 0031*****COMMISSION DECISION of 13 April 1982 establishing that the apparatus described as 'Packard - Tri-Carb Spectrometer, model 3255-01', may not be imported free of Common Customs Tariff duties (82/292/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 1 October 1981, the Italian Republic has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Packard - Tri-Carb Spectrometer, model 3255-01', to be used as a counter of radio-isotopes in tissues of living organisms, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met, on 4 February 1982, within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrometer; Whereas its objective technical characteristics such as the measuring field of the spectrum and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'Isocap 300', manufactured by G. D. Searle Nederland BV, Wiegerbruinlaan 75, NL-Uithoorn, to the apparatus 'PW 4540', manufactured by Philips Nederland BV, Boschdijk 525, NL-Eindhoven, to the apparatus 'SL 4000', manufactured by Roche-BioÃ ©lectronique-Kontron, 2, avenue du Manet, Montigny-le-BrÃ ©tonneux, F-78194 Trappes Cedex, and to the apparatus manufactured by Nuclear Enterprises Ltd, Sighthill, UK-Edinburgh EH11 4EY, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Packard - Tri-Carb Spectrometer, model 3255-01', which is subject of an application by the Italian Republic of 1 October 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.